                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LINDA ASPINALL and DONALD ASPINALL,                   )
                      Plaintiff,                      )
                                                      )       No. 1:19-cv-27
-v-                                                   )
                                                      )       Honorable Paul L. Maloney
MENARD, INC.,                                         )
                               Defendant.             )
                                                      )

                                       REMAND ORDER

       Because Defendant Menard has not established the requirements for federal subject

matter jurisdiction by a preponderance of the evidence, this action is REMANDED to the

Calhoun County Circuit Court.

       Plaintiffs Linda and Robert Aspinall filed this lawsuit on December 10, 2018.

Defendant Menard was served on December 21, 2018.1 Defendant filed its Notice of

Removal on January 11, 2019. After reviewing the complaint and Notice, this Court issued

an order requiring Defendant to submit evidence establishing that the amount in controversy

exceeded $75,000. (ECF No. 5.) Defendant has since filed its answer to the complaint (ECF

No. 6) and has submitted its response to this Court's order (ECF Nos. 8-9).




1
        In paragraph 2 of the Notice of Removal, Defendant states that its registered agent was served
on December 10, 2018. (PageID.1.) If true, Defendant's removal was not made within 30 days.
But, the statement in paragraph 2 is not accurate. Exhibit B to the Notice of Removal establishes
that Defendant was served on December 21. (PageID.19.) The date stamp on the envelope sent
by Plaintiffs' counsel to Defendant is December 17. (PageID.21.) And, Defendant correctly states
the date of service of process in paragraph 5 of the Notice of Removal. (PageID.3.)
       Defendant must establish the amount in controversy by a preponderance of the

evidence. Dart Cherokee Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Defendant acknowledges this burden in its response. (ECF No. 9 PageID.48.)

       Defendant has provided no information about Linda Aspinall's injuries. The record

does indicate how Linda was injured, but not what bodily injury was sustained. At the time

of removal, Defendant had not conducted any discovery. The only information Defendant

had was the information in the complaint, and a letter sent on April 17, 2017. The complaint

describes Linda's injury in the vaguest of terms: "severe bodily injuries," "shock and emotional

damage," "lost the enjoyments of pursuing a normal life," and "suffered a loss of past, present

and future earnings." (ECF No. 1-1 Compl. ¶ 18 PageID.11.) The complaint requests

judgment in excess of $25,000, the threshold amount for jurisdiction in a Michigan circuit

court. In the letter sent almost two years ago, Plaintiffs' counsel indicated that, as a result of

her injury at Menard, Linda Aspinall "required surgery to repair injuries she sustained, and

is presently in physical therapy, and further evaluation and treatment by her health care

providers." (ECF No. 9-1 PageID.52.) Based on this derth of information, the Court has

absolutely no idea what injuries Linda suffered. The Court cannot state or even infer whether

Linda suffered a heart attack, a head injury, a broken bone, a torn ligament, paralysis, or

something else.

       Defendant's other evidence does not establish with any certainty that Plaintiffs' injuries

will exceed $75,000. With its response, Defendant has attached several reports summarizing

jury verdicts and settlements. The Court notes that the various reports provide a number of

facts about the injuries suffered by each plaintiff. In start contrast, the record in this case


                                                2
contains NO facts about Linda's injuries. Consequently, were the Court to conclude that the

reports were indicative of typical outcomes, the Court cannot conclude that Linda's injuries

are comparable to the injuries suffered by the plaintiffs in those cases.

       Even of the Court concluded that the amount in controversy was satisfied for diversity

jurisdiction, another problem remains. Based on the pleadings, the parties are not diverse.

In the complaint, Plaintiffs plead that "Defendant Menard, Inc., has its principal place of

business and/or conducts business in the City of Battle Creek, County of Calhoun, State of

Michigan." (ECF No. 1-1 Compl. ¶ 2 PageID.9.) In its answer to the Complaint, to this

assertion Defendant writes "The allegations in Paragraph 2 of Plaintiffs' Complaint are not

contested." For diversity jurisdiction purposes, a corporation is a citizen of any State in which

it is incorporated and where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

Based on this response, under Rule 8(b) and for the purpose of this lawsuit, Defendant

Menard, Inc. is a citizen of Michigan, as are Plaintiffs.

       Accordingly, Defendant Menard, Inc., has not established federal subject matter

jurisdiction and this lawsuit must be remanded to the Calhoun County Circuit Court.

       IT IS SO ORDERED.

Date: January 28, 2019                                  /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                               3
